NOT RECOMMENDED FOR PUBLICATION
                               File Name: 19a0405n.06

                                          No. 18-2393

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

 ROBERT DAVIS and D. ETTA WILCOXON,                     )                       FILED
                                                        )
                                                                           Aug 05, 2019
        Plaintiffs,                                     )
                                                                       DEBORAH S. HUNT, Clerk
                                                        )
 ANDREW A. PATERSON, JR.,                               )
                                                        )
        Appellant,                                      )
                                                               ON APPEAL FROM THE
                                                        )
                                                               UNITED STATES DISTRICT
                v.                                      )
                                                               COURT FOR THE EASTERN
                                                        )
                                                               DISTRICT OF MICHIGAN
 DETROIT DOWNTOWN DEVELOPMENT                           )
 AUTHORITY and DETROIT BROWNFIELD                       )
 REDEVELOPMENT AUTHORITY,                               )
                                                        )
        Defendants-Appellees.                           )
                                                        )



BEFORE: SUTTON, GRIFFIN, and READLER, Circuit Judges.

       GRIFFIN, Circuit Judge.

       As the French proverb goes, “[i]f you’ve a good case, try to compromise; if a bad one, take

it into court.” H.L. Mencken, A New Dictionary of Quotations 665 (19th prtg. 2001). Plaintiffs

Robert Davis and Etta Wilcoxon followed the latter part of that advice before later abandoning

their case. But their attorney, appellant Andrew Paterson, went too far. He pursued two frivolous

claims and one frivolous motion, necessitating unnecessary legal fees for defendants Detroit

Downtown Development Authority and Detroit Brownfield Redevelopment Authority. Both

defendants moved the district court to sanction Paterson under 28 U.S.C. § 1927, and the district

court did. Paterson now appeals that decision. We affirm.
No. 18-2393, Davis, et al. v. Detroit Downtown Development, et al.


                                                 I.
       In 2017, after spending nearly 40 years in the suburbs, the Detroit Pistons prepared to return

to Detroit. Then Davis and Wilcoxon sued to stop the move. They claimed, among other things,

that the Development Authority had (1) violated the Racketeer Influenced and Corrupt

Organizations Act (“RICO”) by scheming to defraud taxpayers into funding construction of Little

Caesars Arena (the stadium where the Pistons planned to play) and (2) deprived Davis of

procedural due process by refusing to give him a copy of a document relating to the stadium’s

financing.

       The primary legal dispute between the parties did not last long; one month in, Davis and

Wilcoxon voluntarily dismissed the case.

       But several satellite claims over sanctions developed and continued well after the dismissal.

One such dispute unfolded after Paterson filed an emergency motion seeking a temporary

restraining order. Defendants filed a joint response to that motion. And Paterson filed a motion

to strike the response, claiming it exceeded the page limit. It did not. He had factored in the cover

page, table of authorities, table of contents, and questions presented—sections that, under the

Eastern District of Michigan’s Local Rules, did not count toward the page limit. See E.D. Mich.

LR 7.1. So defendants moved for sanctions, calling out Paterson’s “fuzzy math” and arguing that

the motion to strike was “beyond absurd” and that the emergency motion itself was also patently

meritless.

       Another satellite sanctions dispute arose shortly after Davis and Wilcoxon dismissed the

case. Defendants thought the lawsuit was frivolous, so they filed a motion seeking sanctions for

having to defend against it.

       The district court granted both motions in part. It ruled that the motion to strike was

“clearly without merit” and that Paterson had “needlessly obstructed” the case. It also determined

                                                -2-
No. 18-2393, Davis, et al. v. Detroit Downtown Development, et al.


that the RICO claim and procedural-due-process claim were frivolous. But it saw the emergency

motion as no more than “zealous advocacy,” and it thought that some claims were not so obviously

frivolous that they warranted punishment. For these reasons, the court imposed $13,506.00 in

sanctions under 28 U.S.C. § 1927. Because § 1927 applies to attorneys, not the parties they

represent, the district court ordered Paterson to pay the award. This appeal followed.

                                                 II.

       We review a district court’s award of § 1927 sanctions for an abuse of discretion. Green

v. City of Southfield, 925 F.3d 281, 286 (6th Cir. 2019). That occurs when the court “applies the

wrong legal standard, misapplies the correct legal standard, or relies on clearly erroneous findings

of fact.” Hall v. Liberty Life Assurance Co. of Boston, 595 F.3d 270, 275 (6th Cir. 2010) (citation

omitted). Normally, we analyze an appellant’s arguments by examining the legal reasons he offers

to support his position and explaining why they are sufficient or insufficient—persuasive or

unpersuasive.

       But this is not a normal case. Here, Paterson does not give us reasons; he gives us

conclusions. For example, he says that “the claims as pl[eaded] were not frivolous” and that “[t]he

district court’s finding that certain claims were frivolous [wa]s simply misplaced.” Yet he never

tells us why that’s so. He also asserts that defendants could obtain sanctions for having to file a

motion to dismiss the complaint and a response to his motion to strike, but nothing else. Yet he

never explains why the district court erred when it also accounted for other filings, including a

reply brief defendants filed as part of the motion-to-dismiss volley and the two sanctions motions

themselves. All he claims is that the district court told defendants they could recover “the fees and

costs incurred in responding to the [frivolous] claims . . . in the amended complaint and the motion

to strike,” and that some of the recovered fees fell outside that category. But nowhere does he


                                                -3-
No. 18-2393, Davis, et al. v. Detroit Downtown Development, et al.


specify how the district court’s interpretation of its own order amounted to the use of an erroneous

legal standard, the improper application of the right one, or a clearly erroneous factual finding.

       Paterson quickly runs out of conclusions, so he shifts to misrepresentations. He claims that

one of the law firms representing defendants double billed them, which he argues led to a double

recovery when the district court awarded sanctions to compensate them for the attorney’s fees his

frivolous tactics created. Indeed, he asserts that “[t]here is no plausible explanation” that justifies

billing defendants separately for the same legal work. But such an explanation exists, and

defendants provided it to the district court: they asked the firm “to split the billing of time spent

on a task equally between” them. That meant that if counsel spent two hours on a court appearance,

each defendant received a bill for one hour of that time. Paterson further asserts that one law firm

representing defendants replaced the other, “presumably due to [] incompetence or lack of

expertise or inexperience.” This change, he suggests, should have prevented defendants from

obtaining sanctions to compensate them for any time that the original firm billed. But no

substitution occurred; both firms worked in tandem for much of the case—including every filing

the sanctions award reimbursed defendants for. Paterson also asks us to limit any award to the

equivalent of “no more than 3 hours!” of defense counsel’s time rather than the 50.8 hours the

district court credited. We should do so, he asserts, because only three pages of defendants’ motion

to dismiss—which he says spanned 39 pages—addressed the claims that the district court found

to be frivolous. But the motion was 25 pages, and it was this very type of misrepresentation that

the district court sanctioned Paterson for making.

       Once the misrepresentations are rejected, Paterson turns to victim blaming. Sanctions were

improper, he contends, because it was defendants who filed “a multitude of frivolous motions.”

He even accuses defense counsel of violating the Eastern District of Michigan’s Civility Principles.


                                                 -4-
No. 18-2393, Davis, et al. v. Detroit Downtown Development, et al.


       This appeal, then, is full of legally meaningless attacks and diversions. Nowhere does

Paterson provide us with any of what we need to analyze whether the district court erred in

sanctioning him and, if not, whether the award was excessive. A party may not present a skeletal

argument, leaving the court to put flesh on its bones, United States v. Hendrickson, 822 F.3d 812,

829 n.10 (6th Cir. 2016), and here Paterson has not presented any argument at all—much less a

skeletal one.

       To be sure, Paterson does make two points that are closer to fully formed arguments. First,

he argues that sanctions are inappropriate because he stopped pursuing the frivolous RICO and

procedural-due-process claims when plaintiffs dismissed their complaint. But he provides no legal

authority suggesting that an attorney may use frivolous legal positions to run up legal costs for an

opposing party, without rebuke, so long as he abandons them before a court can reject them. And

§ 1927 applies to attorneys who multiply legal proceedings unreasonably or vexatiously. What

matters, then, is the multiplication of the proceedings, not any later voluntary reduction of them.

       Second, Paterson argues that sanctions are also inappropriate because he did not act in bad

faith—something that’s necessary for a court to use its inherent powers to sanction a party.

See Roadway Express, Inc. v. Piper, 447 U.S. 752, 767 (1980). But the district court said it was

“stop[ping] short of finding any bad faith” and awarding sanctions under its inherent authority.

Instead, the court sanctioned Paterson under § 1927, alone, which does not require a finding of bad

faith, Dixon v. Clem, 492 F.3d 665, 679 (6th Cir. 2007). So by raising this argument, he is

complaining about something that did not occur.




                                                -5-
No. 18-2393, Davis, et al. v. Detroit Downtown Development, et al.


                                               III.

       To warrant reversal, Paterson needed to show that the district court used the wrong legal

standard, misapplied the right one, or made clearly erroneous factual finding. He has not done so.

Therefore, we affirm the sanctions award.




                                               -6-